Citation Nr: 1503208	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as a result of exposure to asbestos and as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 60 percent for intervertebral disc syndrome of the lumbar spine, status post laminectomy L3-L4 and diskectomy L3-L4.

3.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the cervical spine prior to July 29, 2014.

4.  Entitlement to a disability rating in excess of 60 percent for degenerative joint disease and degenerative disc disease of the cervical spine after July 29, 2014.

5.  Entitlement to a separate compensable disability rating for sciatic nerve root involvement of the right lower extremity prior to July 29, 2014.

6.  Entitlement to a disability rating in excess of 20 percent for sciatic nerve root involvement of the right lower extremity after July 29, 2014.
7.  Entitlement to a separate compensable disability rating for anterior crural nerve (femoral) involvement of the right lower extremity prior to July 29, 2014.

8.  Entitlement to a disability rating in excess of 20 percent for anterior crural nerve (femoral) involvement of the right lower extremity after July 29, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from October 1988 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  

The appeal was previously before the Board in September 2013, at which time it was remanded for additional development.  In part, the Board remanded for a VA examination of neurological symptomatology associated with the Veteran's service-connected lumbar spine and cervical spine disabilities, and the agency of original jurisdiction (AOJ), after obtaining such an examination, awarded "service connection" for both sciatic nerve root and anterior crural nerve (femoral) involvement of the right lower extremity.  See August 2014 rating decision (awarding a 20 percent disability rating for each effective July 29, 2014).  However, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2014).  Thus, although the AOJ characterized the issues as claims for "service connection" in the recent rating decision, under the provisions of 38 C.F.R. § 4.71a, these are separately rated neurological manifestations of his service-connected spine disability already on appeal.  Therefore, the evaluation of separate ratings for neurological manifestations of the Veteran's existing service-connected spine disabilities is deemed part and parcel of the underlying increased rating claims.  The issues have been recharacterized accordingly on the first page of this decision.  

The Board also referred the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sleep apnea in its September 2013 decision.  Additionally, the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bilateral foot condition has been raised by the record in a September 2014 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the matters are hereby referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again necessary for additional development with regard to this appeal.  First, notwithstanding the fact that the AOJ issued an August 2014 rating decision that increased the Veteran's cervical spine disability to 60 percent effective July 29, 2014, no supplemental statement of the case was ever provided with respect to this issue, contrary to the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Rather, the August 2014 supplemental statement of the case only addressed the Veteran's lumbosacral spine disability and sleep apnea issues.  Because supplemental statements of the case serve a different regulatory purpose than rating decisions, a remand is necessary to correct this procedural deficiency.

Second, on remand and before this appeal was recertified to the Board, vocational rehabilitation records were assimilated with the electronic claims folder on the Veterans Benefits Management System (VBMS).  See August 9, 2014 VBMS note directing "Rater to view Voc. Rehab records."  Rather than assimilating the vocational rehabilitation records by date of actual receipt, however, the records appear to have been attached to VBMS by date of creation.  As a result, the Board is convinced that the records were never reviewed or considered by the AOJ in the August 2014 supplemental statement of the case; to the contrary, the relevant vocational rehabilitation records were not listed as evidence considered on the supplemental statement of the case, and denotations in VBMS reflect that the documents remained classified as "New Mail" and unread by the AOJ adjudicators at the time the case was reviewed by the Board.  Because affirmative evidence demonstrates that the newly obtained evidence was never properly considered by the AOJ and because the waiver submitted by the Veteran only applies to evidence submitted by himself or his attorney, the newly received vocational rehabilitation records obtained on remand must be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See 38 C.F.R. 
§§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).  

Finally, the Board also finds that the July 2014 VA opinion obtained with regard to sleep apnea is inadequate.   Although the Board's September 2013 remand requested that the VA examiner offer an opinion as to whether sleep apnea was "caused by or aggravated by his service-connected disabilities," the July 2014 VA opinion merely stated that it is unlikely that sleep apnea is "related to the service connected disabilities."  (Emphasis added).  However, the phrase "related to" does not address the theory of aggravation.  Moreover, the only rationale provided was that "[a] nexus cannot be made between these two conditions," which is clearly non-substantive and inadequate.  Additionally, the VA examiner incorrectly stated that a diagnosis of sleep apnea had not been confirmed and that there is no sleep study found in the records provided.  See July 2009 Kaiser Permenante Tri-Central Sleep Center study of August 2006 (diagnosis "mild OSA").  Accordingly, an addendum opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion to the July 2014 VA examination report for sleep apnea.  The claims file [i.e. the electronic VBMS file any relevant medical records contained in Virtual VA] must be provided to and reviewed by the examiner.  Only if it is determined that additional testing is needed in order to render any of the opinions requested below, schedule the Veteran for a new examination.

The examiner is requested to provide an opinion as to whether it at least as likely as not that sleep apnea was either CAUSED BY and/or AGGRAVATED BY the service-connected disabilities, including the Veteran's lumbar spine disorder.  In doing so, the examiner must expressly explain the rationale behind his/her opinions regarding both etiologic causation as well as aggravation.  The examiner is also directed to the fact that an August 2006 Kaiser Permanente sleep study diagnosed mild obstructive sleep apnea. 

2.  Thereafter, readjudicate the issues on appeal, considering all of the evidence of record, including vocational rehabilitation records received on remand.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

